Citation Nr: 0827786	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-24 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the character of the appellant's discharge from 
active military service is a bar to the receipt of Department 
of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had recognized service from August 1968 to May 
1969, and from May 1969 to May 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a letter decision, circa July 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That decision denied the veteran's request 
to reopen his claim.  The veteran appealed that decision.  

The Board, in a Decision/Remand issued in July 2007, decided 
that new and material evidence had been submitted sufficient 
to reopen his claim.  The claim was then returned to the 
Appeals Management Center (AMC) for additional development.  
It has since been returned to the Board for review.  


FINDINGS OF FACT

1.  The appellant had recognized periods of service from 
August 1968 to May 1969, and from May 1969 to May 1970.  

2.  The appellant was absent without leave (AWOL) for a 
period of 191 days.  

3.  The appellant originally received an "other than 
honorable" (OTH) discharge for his service.  The OTH was 
subsequently upgraded to a discharge under honorable 
conditions.  

4.  The appellant was not mentally incompetent or insane when 
he was AWOL.  




CONCLUSION OF LAW

The appellant's discharge from service is not a bar to VA 
benefits.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, for the 
reasons stated below, the Board finds that the appellant is 
not a veteran for compensation purposes as a matter of law.  
In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General 
Counsel held that the VCAA does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Accordingly, no further discussion of the VCAA is 
warranted with respect to the issue now before the Board.

The appellant served in the US Army from August 19, 1968, to 
May 28, 1970.  After completing his basic training, he was 
assigned to the Republic of Vietnam where he was wounded.  
The records indicate that he was awarded a Purple Heart.  He 
was subsequently medivaced out-of-country to CONUS and 
reassigned to Fort Campbell, Kentucky.  After reporting for 
duty at Fort Campbell, the veteran was absent without leave 
(AWOL) for a period of 191 days.  His period of absence was 
from October 6, 1969, to April 20, 1970.  He was captured in 
his hometown and returned to Army custody.  The appellant was 
given the opportunity to sit before a Special Courts-Martial 
or to receive an administrative separation.  The appellant 
chose the administrative separation and he was given an 
"Other Than Honorable" discharge.  The discharge was 
upgraded by the Army Discharge Review Board to a General 
Under Honorable Conditions.  

The appellant has now come before the VA asking that his 
period of AWOL not be held against him, and that he be 
allowed to collect compensation benefits for disabilities and 
disorders that began in or were caused by his military 
service.  The appellant has been asked to explain his absence 
and he has provided the following information:

	. . . I went on a 3 day pass October 
1969 and went back home.  I found out at 
that time my father . . . was diagnosed 
with terminal digestive tract cancer.  My 
mother was frantic and needed my support 
during this time.  My mother asked me to 
stay as she needed my help.  I didn't 
know what to do at that time but I 
decided to stay and assist my mother and 
father.  I obtained a job at Wright's 
Automotive Shop and worked as a tow truck 
driver until April 1970.  I lived with my 
parents at the same address I was at when 
I was drafted into the Army.  April 1970 
the FBI came to the house and arrested me 
for being AWOL.  I was sent to the county 
jail and stayed a week and was taken to 
Fort Meade, Maryland.  I was put in the 
stockade and stayed there about a week.  
The constant dreams continued while 
locked up.  The Army lawyers offered me a 
undesirable discharge or to go back to 
active duty.  I could not go back to 
active duty as they might send me back to 
Vietnam and I was still concerned about 
my parents.  I took the discharge.

VA Form 21-4138, Statement in Support of Claim, dated August 
2007.  

A psychiatric evaluation of the appellant was accomplished in 
February 2008.  The purpose of the examination was to try to 
discover the appellant's state-of-mind immediately prior to 
his period of AWOL, during his AWOL, and after he returned to 
the Army.  The board-certified psychiatrist reviewed the 
appellant's entire claims folder and interviewed the 
appellant for two plus hours.  Following a completion of the 
exam, the examiner noted the following:

1.  The appellant did experience a number 
of post-traumatic stress disorder (PTSD) 
symptoms after his return from Vietnam.  
However, a full diagnosis of PTSD could 
not be given because the appellant did 
not exhibit avoidance symptoms at that 
time.

2.  Immediately following his return from 
Vietnam and during the time in which he 
was AWOL, the appellant more than likely 
was suffering from anxiety.  

3.  The appellant was not insane at the 
time in which he went AWOL nor was he 
insane over the 191 days while absent 
without leave.  

4.  During his period of AWOL, the 
appellant did not think about the Army 
and he reported that he made a conscious 
decision to leave the service.  

5.  The appellant's decision to go AWOL 
was based on poor judgment and not a 
psychiatric disorder.  

The doctor further opined:

	. . . In conclusion, therefore, the 
[appellant's] AWOL as well as decision to 
accept an undesirable discharge appear to 
be based on the [appellant's] own poor 
decision making and impulsivity as well 
as his character traits at the time which 
included some immaturity, impulsivity, 
narcissism of youth, and feelings that he 
was above the rules and invincible.  His 
decisions and mental status at the time 
is not felt to constitute temporary 
insanity.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2007).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2007).  A 
discharge under honorable conditions is binding on the VA as 
to the character of discharge.  38 C.F.R. § 3.12(a) (2007).

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b) (2007).  Benefits are not payable where the claimant 
was discharged or released by reason of the sentence of a 
general court-martial.  38 C.F.R. § 3.12(c)(2) (2007); see 
also 38 U.S.C.A. § 5303 (West 2002).

Additionally, a discharge or release under other than 
honorable conditions (OTH) is considered to have been issued 
under dishonorable conditions if it is determined that it was 
issued because of willful and persistent misconduct.  A 
discharge, because of a minor offense, will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious, or unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(d)(4) (2007).  In Cropper v. Brown, 6 Vet. App. 450 
(1994), the Court held that § 5303(b) requires "that the 
insanity must be such that it legally excuses the acts of 
misconduct" and that "there must be a causal connection 
between the insanity and the misconduct" in order to 
demonstrate that a claimant's OTH discharge should not act as 
a bar to the grant of veterans' benefits.  Cropper, 6 Vet. 
App. at 453-54.

Also, in pertinent part, 38 U.S.C.A. § 5303(a) (West 2002) 
provides that the discharge of any person from the Armed 
Forces on the basis of an absence without authority from 
active duty for a continuous period of at least 180 days if 
such person was discharged under conditions other than 
honorable, unless such person demonstrates to the 
satisfaction of the VA Secretary that there are compelling 
circumstances to warrant such prolonged unauthorized absence, 
shall bar all rights of such person under laws administered 
by the Secretary based upon the period of service from which 
discharged or dismissed, notwithstanding any action 
subsequent to the date of such discharge by a board 
established pursuant to 10 U.S.C. § 1553 (West 2002).  See 
also 38 C.F.R. § 3.12(c)(6) (2007).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant including family emergencies or obligations.  
These reasons should be evaluated in terms of the person's 
age, cultural background, educational level, and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself and not how the 
adjudicator might have reacted.

Hardship or suffering incurred during overseas service, or as 
a result of combat wounds of other service-incurred or 
aggravated disability, is to be carefully and sympathetically 
considered in evaluating the person's state of mind at the 
time the prolonged AWOL period began.  The existence of a 
valid legal defense that would have precluded conviction for 
absence without leave is also a factor to be used in 
determining whether there are compelling circumstances to 
warrant the prolonged unauthorized absence.  38 U.S.C.A. § 
5303 (West 2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2007).

Moreover, if it is established to the satisfaction of the 
Secretary that a person in the Armed Forces was insane at the 
time of the commission of the offense leading to the 
discharge, then such person will not be barred from receiving 
benefits administered by the Secretary based upon the period 
from which such person was separated.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b) (2007); see also 38 C.F.R. § 
3.354 (2007) (defining insanity for purposes of determining 
cause of discharge from service). 

As a general matter, an insane person is considered one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits due to disease, a more or less 
prolonged deviation from his normal method of behavior; or 
who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a) (2007).

In VAOPGCPREC 20-97 (May 22, 1997), VA's Office of General 
Counsel provided guidance in the interpretation of the 
definition of insanity in accordance with section 3.354.  It 
was observed that behavior involving a minor episode or 
episodes of disorderly conduct or eccentricity does not fall 
within the definition of insanity.  It was then indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his/her normal method of behavior 
could best be resolved by adjudicative personnel on a case-
by-case basis in light of the authorities defining the scope 
of the term insanity.  The opinion further clarified that the 
phrase "interferes with the peace of society" in the 
regulation referred to behavior which disrupted the legal 
order of society.  The term "become antisocial" in the 
regulation referred to the development of behavior, which was 
hostile or harmful to others in a manner, which deviated 
sharply from the social norm, and which was not attributable 
to a personality disorder.  Also, the reference to "accepted 
standards of the community to which by birth and education" 
an individual belonged required consideration of an 
individual's ethnic and cultural background and level of 
education.  It was stated that the regulatory reference to 
"social customs of the community" in which an individual 
resided required assessment of an individual's conduct with 
regard to the contemporary values and customs of the 
community at large.

The insanity exception to the bar to VA benefits only 
requires that insanity be shown to exist at the time of the 
commission of the offense leading to discharge; there need 
not be a causal connection between the insanity and the 
misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 
(1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993); 
see also VAOPGCPREC 20-97.  There still must be competent 
evidence, though, establishing the appellant was insane at 
the time of the offenses in question leading to the other 
than honorable discharge.  See Zang v. Brown, 8 Vet. App. 
246, 254 (1995).

Initially, the Board points out there is no claim or evidence 
the appellant was insane at the time of the offense in 
question that resulted in his OTH discharge.  A VA doctor has 
opined that the appellant was not insane prior to, during, or 
after his period of AWOL.  The doctor has further concluded 
that the appellant was not suffering from "temporary" 
insanity.  

In regard to the minor-offense exception noted above, the 
Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), 
determined that "offenses that would interfere with [the] 
appellant's military duties, indeed preclude their 
performance. . . could not constitute a minor offense."  The 
Court has further concluded, via Winter v. Principi, 4 Vet. 
App. 29 (1993), that 32 days AWOL out of 176 days total 
service equals severe misconduct and, by analogy, persistent 
misconduct.

Yet in this instance, the record and the appellant's 
statements suggests good and faithful service outside the 
periods of AWOL.  The appellant served in Vietnam in the late 
1960s during the height of the Vietnam War.  He was awarded a 
Combat Infantryman Badge, a Purple Heart, the Vietnam Service 
Medal, and National Defense Service Medal.  The decorations 
denote significant participation in combat, and that he was 
wounded in such combat.  The wounds were shrapnel wounds to 
the thighs, neck, chest, forearm, and left arm.  

The testimony also reflects that at the time of service the 
appellant had an eleventh grade education, and that at the 
time of his AWOL, he had recently returned from overseas 
service.  The record further shows that the appellant did not 
go AWOL while in Vietnam and when he did flee the service, 
such leave pertained to family emergencies or obligations.  
It is further noted that the VA psychiatrist surmised that at 
the time of his AWOL, the appellant was immature, impulsive, 
and unable to understand the long-term consequences of his 
actions.  Moreover, at least per the veteran, his father was 
dying from cancer and his mother was unable to cope with the 
situation without his help and assistance.  It appears that 
the appellant's perspective was that of a young man with 
limited education, whose service was otherwise honest, 
faithful, and meritorious.

Given the nature of his valourous service in Vietnam, his 
limited education and immature judgment, the Board finds that 
compelling circumstances existed for the period of AWOL.  The 
Board further notes that the offense did not involve moral 
turpitude, or willful and persistent misconduct.  Moreover, 
there is no indication that the appellant was ever convicted 
of a felony.  Furthermore, with heightened consideration 
afforded, the Board finds no evidence of the acceptance of an 
undesirable discharge in lieu of trial by general court-
martial, or willful and persistent misconduct.

Here, there is not sufficient evidence to establish that his 
service was dishonorable or that the circumstances of his 
discharge constitute a bar to benefits under the statute or 
regulations.  In the absence of evidence that his original 
"other than honorable" discharge was in fact 
"dishonorable" under the statute or regulations, the Board 
finds that his character of discharge is not a bar to VA 
benefits.  




ORDER

The character of the appellant's discharge from service is 
not a bar to VA benefits; the appeal is allowed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


